Citation Nr: 9929475	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-03 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

In his written brief presentation of August 1999, the 
veteran's representative suggested that, pursuant to a 
decision by the United States Court of Veterans Appeals 
(known as the United States Court of Appeals for Veterans 
Claims since March 1999, hereinafter referred to as "the 
Court") in the case of Esteban v. Brown, 6 Vet. App. 259 
(1994), a separate rating for arthritis might be warranted 
for the service-connected right ankle disability in the 
present case, in addition to the rating that is already in 
effect based on functional impairment of the ankle itself.  
The Board disagrees with this contention and the basis for 
the disagreement is explained in the following two 
paragraphs.

VA regulation specifically prohibits pyramiding, that is, the 
evaluation of the same disability under various diagnoses.  
See, 38 C.F.R. § 4.14 (1999).  In Esteban, however, the Court 
clarified that separate ratings can be granted when the 
symptomatology is both distinct and separate, the critical 
element being that none of the symptomatology for any one of 
the conditions be duplicative of or overlapping with the 
symptomatology of the other conditions.  See, Esteban, at 
262.

In the present case, the symptomatology arising from the 
degenerative arthritis and from any other disability of the 
right ankle clearly overlap, as the record shows that the 
arthritis causes pain and limitation of the motion of the 
ankle, symptomatology for which the current rating of 30 
percent has been granted under one of the diagnostic codes 
addressing functional impairment of the ankle.  More 
important, however, is the fact that the diagnostic code that 
addresses the rating of degenerative arthritis (Diagnostic 
Code 5003) specifically prohibits pyramiding, since it 
mandates that the rating is to be assigned either under the 
diagnostic codes addressing limitation of the motion of the 
affected joint (if there is limitation of motion and it is 
compensable), or under Diagnostic Code 5003 (if there is no 
limitation of motion or there is limitation of motion that is 
noncompensable), but never under both diagnostic codes.  See, 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5003 (1999), to be 
further discussed later in the present decision.

The Board notes, however, that it appears that the veteran 
has not been granted service connection for the scars on his 
right ankle that are residuals of an inservice repair 
surgery.  Such a grant certainly would be in accordance with 
the Court's decision in Esteban and would not violate VA's 
prohibition against pyramiding.  This matter is not on appeal 
and is referred back to the RO for appropriate action.

The claim for an increased rating for the service-connected 
right ankle disability is now ready for its disposition on 
appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It has been objectively shown that there is degenerative 
arthritis in the veteran's right ankle, that the arthritis 
currently produces limitation of the motion of the ankle and 
that the ankle itself is also swollen and painful.

3.  It has not been objectively shown that the service-
connected right ankle disability currently is productive of 
ankylosis, in plantar flexion, at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction or inversion, or that there is an eversion 
deformity or nonunion of the tibia and fibula, with loose 
motion, requiring brace.

4.  It has not been objectively shown that the service-
connected right ankle disability presents a set of 
circumstances that might be considered exceptional or unusual 
so as to warrant further consideration of the appealed claim 
for an increased rating on an extra-schedular basis.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation exceeding 
30 percent for the service-connected right ankle disability 
have not been met, as the preponderance of the evidence is 
against such a higher evaluation.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Part 4, Diagnostic Codes 5003, 5262, 5270 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating for the service-
connected right ankle disability.  The facts relevant to the 
present appeal have been properly developed and VA's 
obligation to assist the veteran in the development of the 
appealed claim (not to be construed, however, as shifting 
from the claimant to VA the responsibility to produce 
necessary evidence, per 38 C.F.R. § 3.159(a) (1999)), has 
been satisfied.  Id.

The applicable VA laws and regulations:

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints, as the intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and 
actually painful, unstable or malaligned joints due to healed 
injury as entitled to at least the minimum compensable rating 
for that joint.  See, 38 C.F.R. § 4.59 (1999).

Diagnostic Codes 5271 through 5274 specifically address 
disabilities of the ankles manifested by limitation of the 
motion of the ankle, ankylosis of the subastragalar or tarsal 
joint, malunion of the oscalcis or astragalus and residuals 
of an astragalectomy, but none of them provides disability 
ratings exceeding 20 percent; therefore, they are not 
pertinent to the present matter on appeal.  See, 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5271 through 5274 (1999).  
Also inapplicable to this matter for a rating exceeding 30 
percent is the portion of Diagnostic Code 5270 that pertains 
to ankylosis of the ankle, in plantar flexion of 40 degrees 
or less, or in dorsiflexion between zero and ten degrees, as 
the maximum rating warranted for any such degrees of 
ankylosis would be of 30 percent.  However, the portion of 
this diagnostic code that addresses ankylosis of the ankle, 
in plantar flexion, at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction or inversion, or with an eversion deformity, is 
pertinent to the matter on appeal because, in that case, a 40 
percent rating would be warranted.  See, 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5270 (1999).

The Schedule also provides for a 40 percent rating when there 
is evidence of nonunion of the tibia and fibula, with loose 
motion, requiring brace.  See, 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5262 (1999).

In addition to the above regulations, the adjudication and 
review of claims for increased ratings for disabilities of 
the musculoskeletal system that include degenerative 
arthritis, or osteoarthritis, as well as traumatic arthritis, 
substantiated by X-Ray evidence, requires the consideration 
of Diagnostic Code 5003 of the Schedule.  As noted earlier, 
this diagnostic code provides for arthritis to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
If there is no limitation of motion or if there is limitation 
of motion but it is noncompensable, then a rating of 10 or, 
at most, 20 percent could be granted under this diagnostic 
code for each such major joint or group of minor joints 
affected by limitation of motion.  See, 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5003 (1999).  Since the rating that 
is currently assigned for the service-connected right ankle 
disability is already higher than the maximum rating allowed 
under Diagnostic Code 5003, no further consideration of this 
diagnostic code, other than abiding by its mandate to 
consider a rating under the diagnostic codes addressing 
limitation of motion of the affected bodypart, is necessary.


Factual background:

At the outset, the Board wishes to point out that a 
comprehensive review of all the medical evidence in the 
record that is pertinent to this claim for an increased 
rating has been conducted, in accordance with the Court's 
decisions in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
and Powell v. West, No. 98-1675 (U.S. Vet. App. Sep. 21, 
1999).  In Francisco, the Court held that, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern and that, although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  In Powell, the Court clarified that the 
decision in Francisco does not stand for the proposition that 
the most recent examination is necessarily and always 
controlling, particularly when there is at least one earlier 
examination report in the record that is relevant and 
adequate and possibly more complete and thorough than the 
most recent one.

The record shows that the veteran suffered a trimalleolar 
fracture of his right ankle, with dislocation of the right 
tibiotalar joint, during service in December 1966, and that 
he was thereafter service-connected for the residuals of that 
fracture, in a June 1976 rating decision.  Historically, the 
service-connected right ankle disability has been rated as 
10, and then 20, percent disabling under the provisions of 
Diagnostic Code 5271 of the Schedule, on account of moderate 
and marked limitation of the motion of the ankle, 
respectively.  Currently, the disability is rated as 30 
percent disabling under Diagnostic Code 5262, on account of 
an impairment of the tibia and fibula manifested by their 
malunion, with marked knee or ankle disability.  See, 
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5262, 5271 
(1999).

A review of the VA X-Rays reports in the record, to include 
those that were dated in April 1976, September 1983, May 
1986, March 1988 and June 1997, reveals that there is 
objective evidence of the presence of a fixation metallic 
screw extending through the right ankle's medial malleolus 
into the distal tibia, which was used to internally fix the 
inservice fracture of the medial malleolus, with bony union 
having occurred but with no significant residual deformity 
being present at the site, a fracture line that is no longer 
visible, narrowing of the talo-tibial joint space and 
degenerative arthritis in that joint.  Also, these reports 
reveal that there is a small bony rounded density measuring 
about one centimeter in diameter just inferior to the medial 
malleolus, felt to probably be an accessory ossicle, as well 
as a bone spur on the plantar surface and posterior aspect of 
the os calcis.  The impression listed in the June 1997 report 
was as follows:

1.  Severe degenerative change of the 
right ankle.

2.  Orthopedic screw in the medial 
malleolus.

3.  Bony spur on the plantar surface of 
the os calcis.

The medical evidence in the record other than the above VA X-
Rays reports, which includes the reports of VA medical 
examinations that were conducted in April 1976, September 
1983, May 1986, March 1988, and June 1997, as well as private 
medical records that were produced in 1986 and 1987, reveals 
that the veteran has historically complained of residual pain 
from the inservice right ankle fracture, which reportedly has 
been increasing throughout the years, as well as of swelling, 
instability and limitation of the motion of the ankle.

According to a "history and physical examination" report 
that was produced in August 1993, pursuant to an admission at 
a VA medical facility for psychiatric treatment, the veteran 
said that he had a trimalleolar fracture of the right ankle 
in 1966 and that, although the fracture healed well and a pin 
was used to immobilize the fracture site, he did have "a 
little arthritis in it since."  He also said that, while he 
lacked some movement in his ankle, he was able to get around 
"quite well" when he wore cowboy boots and that there was 
stiffness in the ankle that was fractured but that, other 
than that, there had been "no problems since."  On 
examination, it was noted that his extremities all had normal 
ranges of motion, except for some stiffness and very slight 
thickening in the right ankle, with well-healed scars and no 
evidence of drainage or infection.  Slight osteoarthritis and 
stiffness of the right ankle was listed as the pertinent 
impression.

The Board notes that there is a gap of several years between 
the above report of the August 1993 VA psychiatric admission 
and the report of a June 1997 VA "joints" examination, the 
contents of which will be discussed in the following 
paragraph.  No need to remand this matter to attempt to 
secure any missing records produced between August 1993 and 
June 1997 has arisen because the veteran himself said, when 
he asked, in April 1997, to have his rating increased, that 
he had not received medical treatment for his right ankle 
condition from VA or any other medical facility, presumably 
during this specific timeframe.
 
According to the report of the June 1997 VA "joints" 
examination, the veteran said that the right ankle disability 
had gotten worse over the years, as he had a problem with 
severe degeneration for which he had been told that he would 
need an ankle fusion in the future.  He complained of pain 
all over the ankle.  On examination, the right ankle had a 
range of motion from 0 to 15 degrees of flexion and there was 
slight tenderness in the anterior lateral and posterior 
medial area of the ankle.  He had a three-inch medial 
malleolus scar and a five-inch lateral malleolus scar.  The 
ankle was enlarged and swollen, there was bony enlargement 
present and X-Rays  had revealed evidence of degenerative 
joint disease in the right ankle.  The pertinent diagnosis 
was listed as degenerative disease of the right ankle, 
severe, with fusion imminent.

Analysis, findings and conclusion:

As noted above, the medical evidence in the record reveals 
that the right ankle is arthritic, that the arthritis 
currently produces limitation of the motion of the ankle and 
that the ankle itself is also swollen and painful.  However, 
it has not been objectively shown that the right ankle 
disability currently is productive of ankylosis, in plantar 
flexion, at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction or inversion, 
or that there is an eversion deformity or nonunion of the 
tibia and fibula, with loose motion, requiring brace.  

With regard to the above criterion of the nonunion of the 
tibia and fibula, with loose motion, requiring brace, the 
Board notes that the veteran's representative argued, in his 
written brief presentation of August 1999, that a 40 percent 
rating should be granted on account of the veteran's needing 
a brace for his right ankle.  Insofar as the medical evidence 
in the record does not show that there is actual nonunion of 
the tibia and fibula, with loose motion (which are the 
requisites that Diagnostic Code 5262 requires, in addition to 
the need for a brace, to warrant a 40 percent schedular 
rating), the Board has no other recourse but to disagree with 
the representative's argument, even accepting as credible his 
contention that the veteran actually needs a brace for his 
right ankle.

The Board is also aware of the veteran's representative's 
arguments to the effect that the functional impairment due to 
pain should also be taken into account in determining the 
applicable rating but the Board is of the opinion that the 30 
percent rating that is already in effect appropriately takes 
into account the entire current disability picture, including 
functional impairment due to pain and, in this regard, the 
reader's attention is directed again to § 4.59, which 
specifically explains that the Schedule's intent is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.

Finally, the Board also notes that the veteran's 
representative has further argued in favor of the assignment 
of an increased rating in the present case on an 
extraschedular basis.  In this regard, it is noted that the 
Court has held that the Board is precluded by regulation from 
assigning an extra-schedular rating for a service-connected 
disability under 38 C.F.R. § 3.321(b)(1) (1999) in the first 
instance.  See, Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under § 3.321(b)(1) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  See, Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In the present case, the Board has reviewed the above 
(extraschedular) aspect of the above claim for an increased 
rating with the above mandates in mind but has found no basis 
for further action in that regard and, again, is of the 
opinion that the current schedular rating appropriately 
accounts for the disability picture that is currently 
manifested.  In reaching this finding, the Board has taken 
into consideration all the pertinent evidence in the claims 
folder, which reveals essentially a lack of continued medical 
treatment for the right ankle disability for several years 
now and the veteran's candid statement, in August 1993, to 
the effect that he only suffered from "a little arthritis" 
and that he was able to get around "quite well."  The 
evidence that is now of record describes a disability picture 
that clearly is neither exceptional, nor unusual.

In view of the above, the Board concludes that, insofar as 
none of the schedular criteria for a rating exceeding 30 
percent for the service-connected right ankle disability has 
been met, the claim for such a higher rating has failed and 
must be denied.


ORDER

A disability evaluation in excess of 30 percent for the 
service-connected right ankle disability is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

